In the original opinion filed herein one point was overlooked.
On December 10, 1932, a workmen's compensation memoranda of agreement was signed by the employer and the employee, and approved on January 27, 1933, settling the compensation to that date on the basis of $14.40 per week in the total sum of $67.20, which amount was then paid by the employer to the employee; hence the claim of the employee was settled to that date. Under the reopening proceedings the commissioner determined and held that the claimant is twenty-five per cent permanently disabled as the result of the injury sustained by him October 8, 1932, for the disability up to December 10, 1932. The commissioner then ordered the employer to pay the claimant ninety-five and one-third weeks of compensation at $14.40 per week, starting December 10, 1932.
[2] The evidence being in dispute, and there being sufficient evidence to warrant the commissioner in making the allowance of additional compensation, we are bound under our previous holdings to accept the findings of the commissioner that the employee was entitled to additional compensation from December 10, 1932. Having found that the employee had suffered twenty-five per cent permanent disability, the question is, Was the commissioner warranted in fixing the compensation at $14.40 per week for ninety-five and one-third weeks?
Under section 1397 of the Code, compensation is to be computed on the basis of the annual earnings which the injured person received as salary, wages, or earnings in the employment of the same employer during the year next preceding the injury. The record is a little hazy on this proposition, but we take it that for the previous year the claimant had received $25 a week up to September, and $18 a week after that. This makes an average weekly wage for that year of $22.66. Code section 1390 provides that:
"* * * such compensation shall be upon the basis of sixty per cent per week of the average weekly earnings but not to exceed fifteen dollars * * *."
Under these rules, sixty per cent of the average weekly wage could in no event be more than $13.30, and commencing on December *Page 770 
10, 1932, as the commissioner only found that there was twenty-five per cent permanent disability, the amount that the commissioner should have allowed as weekly compensation would be $3.33.
The original opinion as filed will be modified in accordance with this supplemental opinion.
With this modification the petition for rehearing is overruled.